                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


ALI AQEEL, et al.                                 )
                                                  )
        Plaintiffs,                               )        NO. 3:21-cv-00181
                                                  )
v.                                                )        JUDGE RICHARDSON
                                                  )
LIBERTY INSURANCE CORPORATION,                    )
et al.                                            )
                                                  )
        Defendants.

                                             ORDER

       Pending before the Court is Plaintiffs Dwight Seeley, Pamela Seeley, Arij Ali, and Malina

Ali’s (“Dismissing Plaintiffs”) Notice of Voluntary Dismissal (Doc. No. 52, “Notice”). Via the

Notice, the Dismissing Plaintiffs give purported notice that they voluntarily dismiss without

prejudice all of their claims in the pending litigation against Defendants. The Notice indicates that

it relates solely to the Dismissing Plaintiffs and not to Plaintiffs Ali Aqeel, Laurel Readinger, and

Levi Bartholemew.

       Although Dismissing Plaintiffs cite Rule 41(a)(1)(A)(i), the Sixth Circuit has indicated that

dismissal of a party or certain claims, rather than of an entire action, is more proper pursuant to

Fed. R. Civ. P. 21. AmSouth v. Dale, 386 F.3d 763, 778 (6th Cir. 2004); Sheet Metal Workers’ Nat.

Pension Fund Bd. of Trustees v. Courtad, Inc., No. 5:12-CV-2738, 2013 WL 3893556, at *4 (N.D.

Ohio July 26, 2013) (“A plaintiff seeking to dismiss only one defendant from an action must move

the Court to do so under Rule 21”); SAPP Energy v. Greenwich Ins. Co., Civil Action No. 1:12-

cv-00098-TBR, 2014 WL 12726322, at *3 (W.D. Ky. May 21, 2014) (voluntary dismissal under

Rule 41(a)(2) provides only for dismissal of all claims, not particular ones).
       Rule 21 provides that the Court may at any time, on motion or on its own, add or drop a

party or claim. Rule 41(a)(2) provides for the voluntary dismissal of an action, not a claim or a

party. The Sixth Circuit has interpreted “action” to mean “the entire controversy.” EQT Gathering,

LLC v. A Tract of Property Situated in Knott Cty, Ky, Civil Action No. 12-58-ART, 2012 WL

3644968, at *1 (E.D. Ky. Aug. 24, 2012); SAPP Energy, 2014 WL 12726322, at *3. Other circuits

disagree, but district courts in this circuit routinely apply Rule 21, rather than Rule 41, when

dismissing fewer than all defendants or claims. United States ex rel. Doe v. Preferred Care, Inc.,

326 F.R.D. 462, 464 (E.D. Ky. 2018) (citing cases). This distinction between Rules 41 and 21 is

not meaningless. Id. at 465. First, dropping less than the entirety of an action risks prejudice to the

other parties. And, secondly, this is a federal court, where the rules matter. Id. In other words, “the

procedural vehicle makes a difference.” EQT, 2012 WL 3644968, at *4.

       For these reasons, the Court will construe Dismissing Plaintiffs’ Notice (Doc. No. 52) as a

motion under Rule 21 to drop certain Plaintiffs’ claims, and the Court must make an independent

determination that dropping these claims is appropriate. Here, the Court has little difficulty

concluding that the interests of justice support dropping the claims of certain Plaintiffs as

requested, given both its potential for increasing judicial efficiency in resolving this dispute and

the absence of any objection.

       Accordingly, Plaintiffs Dwight Seeley, Pamela Seeley, Arij Ali, and Malina Ali’s claims

against Defendants are hereby DISMISSED without prejudice. Plaintiffs Ali Aqeel, Laurel

Readinger, and Levi Bartholemew’s claims will proceed.

       IT IS SO ORDERED.

                                                       ___________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE
